ON CONFESSION OF ERROR

PER CURIAM.
Defendant, Gabriel Del Risco, appeals three convictions for manslaughter arising from a judgment and sentence, entered upon a plea of guilty, wherein he was also convicted for three counts of DUI manslaughter. Based upon appellee, the State of Florida’s, confession of error, we order that the convictions for manslaughter be vacated and remand for further proceedings in the trial court. See Ivey v. State, 47 So.3d 908, 911 (Fla. 3d DCA 2010) (“[T]he defendant’s convictions for both vehicular homicide and DUI manslaughter cannot stand as they violate double jeopardy.”).
Reversed and remanded with instructions.